Citation Nr: 9918527
Decision Date: 07/06/99	Archive Date: 09/09/99

DOCKET NO. 96-17 528               DATE JUL 06, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a back disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

C. Allen, Associate Counsel

INTRODUCTION

The veteran has verified active duty service from December 1978 to
June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,
Florida, which denied a claim by the veteran seeking entitlement to
service connection for a back disorder. In that decision, the RO
also determined that claims of entitlement to service connection
for hyperlimdena and for knee, ankle, and throat conditions, were
not well grounded.

REMAND

The veteran contends, in essence, that he is entitled to service
connection for a back disorder. He asserts that he first injured
his back during active duty and that he has a current back
condition that is related to the inservice injury. The veteran also
believes that he is entitled to service connection for hyperlimdena
and for knee, ankle, and throat conditions.

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 101(16), 1110 (West 1991); 38 C.F.R. 3.303,
3.304 (1998). Direct service connection may be established for a
disability resulting from diseases or injuries which are clearly
present in service or for a disease diagnosed after discharge from
service, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(a), (b), (d) (1998). Establishing direct service
connection for a disability which has not been clearly shown in
service requires evidence sufficient to show (1) the existence of
a current disability; (2) the existence of a disease or injury in
service; and, (3) a relationship or connection between the current
disability and a disease contracted or an injury sustained during
service. 38 C.F.R. 3.303(d) (1998); Caluza v. Brown, 5 Vet.

- 2 - 

App. 498 (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

After review of the claims file, the Board finds several
evidentiary deficiencies that must be addressed prior to appellate
review.

First, the Board finds that the record indicates that, although the
veteran separated from active duty in June 1995, he apparently was
re-instated to active duty on or about November 1998. Therefore,
any additional period of active duty needs to be verified.

Second, the Board finds that the veteran's separation medical
report is not currently associated with the claims file. A search
for this document should be undertaken by the RO. In fact, since it
appears that the veteran has additional active duty service since
June 1995, there may be other service medical records, in addition
to the separation medical report, available but not currently of
record.

Finally, the Board notes that the veteran underwent VA examination
in August 1995. The report of that examination shows that it was a
general medical examination. In regard to a back disorder, the
report shows that the veteran had subjective complaints of thoracic
spine pain since service. Objective examination for musculoskeletal
diseases, injuries, and scars was negative, as were X-rays of the
thoracic and lumbar spine, which were "normal." However, the
examiner provided a diagnosis of "chronic back pain, lower thoracic
and upper lumbar." The Board finds the August 1995 VA examination
report inadequate. Specifically, there is inadequate clinical
rationale for the reported diagnosis. More importantly, there is no
medical opinion as to whether the veteran's current back pathology,
if any, is related to service. (Service medical records show that
the veteran was diagnosed with a left trapezium strain in February
1990 and with a lumbosacral and left sacroiliac strain in 1992,
with no further complaints).

The United States Court of Appeals for Veterans Claims (formerly
United States Court of Veterans' Appeals) has held that the
"fulfillment of the statutory duty to assist ... includes the
conduct of a thorough and contemporaneous medical

- 3 -

examination ... so that the evaluation of the claimed disability
will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121,
124 (1991). Thus, the Board finds that a VA orthopedic examination
is necessary to provide a record upon which a fair, equitable, and
procedurally correct decision on the claim can be made. 38 C.F.R.
3.326, 3.327 (1998).

In regard to the veteran's claims seeking entitlement to service
connection for hyperlimdena and for knee, ankle, and throat
conditions, the Board also finds that a remand is necessary.

The veteran submitted claims for the above-mentioned conditions in
July 1995. The RO denied those claims in its September 1995 rating
decision. Notification of the RO's decision was sent the veteran in
October 1995. Subsequently, the veteran's accredited representative
submitted, on behalf of the veteran, a letter indicating that the
veteran "disagrees" with the RO's rating decision. The letter was
received at the RO in December 1995. In addition, the veteran
submitted a separate Statement in Support of Claim, VA Form 21-
4138, also received at the RO in December 1995. It reflects that he
wanted the statement to be considered a Notice of Disagreement to
certain portions of the RO's September 1995 decision. Specifically,
the veteran disagreed with that section of the RO's rating decision
denying service connection for hyperlimdena and for knee, ankle,
and throat conditions (as well as the section pertaining to service
connection for a back disorder). However, the RO's January 1996
Statement of the Case listed only the issue of entitlement to
service connection for a back disorder as being on appeal.

The pertinent law and regulations state that a veteran may appeal
a "notification of a determination of entitlement or nonentitlement
to Department of Veterans' Affairs benefits." 38 C.F.R. 19.25
(1998). In this regard, "[a]ppellate review will be initiated by a
Notice of Disagreement and completed by a Substantive Appeal after
a Statement of the Case is furnished as prescribed in this
section." 38 U.S.C.A. 7105(a) (West 1991); 38 C.F.R. 20.200 (1998);
see also 38 C.F.R. 20.201 (1998) (requirements for notices of
disagreement). The Notice of Disagreement must be filed with the RO
from which the claimant received notice of the determination being
appealed within one year from the date of mailing of the notice

4 - 

of the result of the initial review or determination. 38 U.S.C.A.
7105(b)(1) (West 1991); 38 C.F.R. 20.300, 20.302(a) (1998). The
Notice of Disagreement can be filed by the veteran or his or her
representative if a proper Power of Attorney as to the
representative is of record. 38 C.F.R. 20.301 (1998). Thereafter,
upon the timely receipt of a Notice of Disagreement, the RO must
prepare and furnish to the claimant a Statement of the Case unless
the benefit being sought is granted in full. 38 U.S.C.A. 7105(d)(1)
(West 1991). A Notice of Disagreement is:

A written communication from a claimant or his or her
representative expressing dissatisfaction or disagreement with an
adjudicative determination by the agency of original Jurisdiction
and a desire to contest the result will constitute a Notice of
Disagreement. While special wording is not required, the Notice of
Disagreement must be in terms which can be reasonably construed as
disagreement with that determination and a desire for appellate
review.

38 C.F.R. 20.201 (1998).

In this case, the Board finds that the veteran's December 1995 VA
Form 21-4138 was (in addition to being the Notice of Disagreement
for the issue of entitlement to service connection for a back
disorder, supra) a timely Notice of Disagreement to the RO's
September 1995 decision holding that claims of service connection
for hyperlimdena and for knee, ankle, and throat conditions were
not well grounded.

Pursuant to VA regulations governing the adjudication of claims,
"[i]f further evidence or clarification of the evidence or
correction of a procedural defect is essential for a proper
appellate decision," the Board is required to remand the case back
to the agency of original jurisdiction. 38 C.F.R. 19.9 (1998)
(emphasis added). A veteran who properly initiates an appeal of an
RO decision is entitled to a Statement of the Case. Godfrey v.
Brown, 7 Vet. App. 398, 408-410 (1995). In this case, no Statement
of the Case has been issued. Consequently, this case must be
remanded in order for the veteran to be assured of full procedural
due process.

- 5 - 

Accordingly, this case is REMANDED to the RO for the following
development:

1. The RO should verify the veteran's additional term of active
duty after June 1995, if any. If additional active duty service is
shown, the RO must attempt to obtain any and all service medical
records associated with that period of service. It must also
attempt to obtain the veteran's 1995 separation medical report, if
available. All necessary Air Force service records repositories
should be contacted. Copies of any records received should be made
part of the claimsfolder.

2. The RO should arrange for the veteran to be accorded a VA
orthopedic examination, with X-rays and any other necessary
procedures. The purpose of the examination is to determine any and
all current manifestations of the veteran's thoracic and lumbar
back disorder. The examiner is requested to review the veteran
claims file, especially the August 1995 VA examination report and
service medical records, with particular attention to the February
1990 and February 1992 service outpatient records. Thereafter, the
examiner should render a medical opinion as to whether the
inservice diagnosis of left trapezium strain in 1990 or lumbosacral
and sacroiliac strain in 1992, is related to any current back
disability. If a relationship cannot be determined, such a
conclusion should be expressed. Specific range of motion tests
should be accomplished, with numerical degree values assigned to
the different ranges of motion. All appropriate tests should be
conducted and all findings, and the reasons and bases therefor, are
to be set forth in a clear, concise, and legible manner on the

- 6 - 

examination report. The report of the examination should be
associated with the veteran's claimsfolder.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the requested development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the examination report does not include fully detailed
descriptions of pathology and all test reports, special studies or
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."); Green v. Derwinski, 1 Vet. App. 121,
124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992);
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4. Thereafter, the RO should review the veteran's claim of
entitlement to service-connection for a back disorder.

5. If the RO's determination remains adverse to the veteran, he and
his representative should be furnished a Supplemental Statement of
the Case (SSOC) concerning all evidence added to the record since
the last SSOC. The SSOC should provide any additional pertinent
laws and regulations for all determinations by the RO, including
rationales for all decisions made. The veteran and his
representative should be given an opportunity to respond, if
desired.

7 -

6. The RO should issue the veteran a Statement of the Case in
regard to the issues of entitlement to service connection for
hyperlimdena and for knee, ankle, and throat conditions. The
veteran must then be afforded an opportunity to reply thereto. He
should be advised that he may add this issue to his present appeal
by filing a substantive appeal within 60 days of the issuance of
the Statement of the Case, see 38 C.F.R. 20.302(b) (1998), or
alternatively, within the time proscribed by law to perfect an
appeal to the Board. Any additional evidentiary/medical development
deemed appropriate to the appellate processing of this claim should
be undertaken.

Thereafter, the case should be returned to the Board, if otherwise
in order. The Board does not intimate any opinion, either factual
or legal, as to the ultimate disposition warranted in this case. No
action is required of the veteran until he receives further notice.

If the veteran feels that there is additional evidence available in
support of his claim, he is free to obtain and submit it while the
case is in remand status. See Quarles v. Derwinski, 3 Vet. App.
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV,

8 - 

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

9 - 

